Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “emitting measurement laser light” in line 4 and other places, rendering the claim indefinite. It is unclear what the relation between these “emitting measurement laser light” and emitting processing laser light mention in line 1 are? For examination purpose, examiner interprets “measurement laser light” as “anything”.
Claim 1 recites the limitation “a reference object” in line 4 and another place, rendering the claim indefinite. It is unclear what the relation between this “a reference object” and an object to be processed mention in line 2 are? For examination purpose, examiner interprets “a reference object” as “anything”.
Claim 1 recites the limitation “the first surface” in line 10 and other places. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the same set value” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “output laser light” in line 4 and other places, rendering the claim indefinite. It is unclear what the relation between these “output laser light” and emitting processing laser light mention in line 1 are? For examination purpose, examiner interprets “output laser light” as “anything”.
Claim 7 recites the limitation “emitting measurement laser light” in line 8 and other places, rendering the claim indefinite. It is unclear what the relation between these “emitting measurement laser light” and emitting processing laser light mention in line 1 are? For examination purpose, examiner interprets “measurement laser light” as “anything”.
The rest of the claims are also rejected because each claim depends on a rejected claim.  For purpose of examination the suggest change will be assume unless otherwise state.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP 2013 202646 A) in view of Ogose (JP 2013 230477 A).  
Regarding Independent Claim 1, Nakamura discloses a laser processing method (Laser beam machining method, Title) of emitting processing laser light of a first wavelength to an object to be processed (workpiece 1, [0023], Fig 3) from a first surface side of the object to be processed to perform laser processing on the object to be processed, the laser processing method comprising:
a first step of emitting measurement laser light of the first wavelength to a reference object (reference workpiece such as the mirror, [0023]) having a reference surface of which reflectance for the first wavelength is known from the reference surface side to obtain a reference light amount (the reflected light amount detector 65 detects the amount of reflected light on the irradiated surface, [0023]) as a reflected light amount of the measurement laser light on the reference surface;
a second step of emitting the measurement laser light to the object to be processed from the first surface side to obtain a first light amount as a reflected light amount of the measurement laser light on the first surface (the reflected light of the laser beam reflected on the irradiated surface of the workpiece 1 is guided to the reflected light amount detector 65, [0027]);
a third step of, after the first step and the second step, calculating the reflectance of the first surface for the first wavelength based on a reflectance of the reference object, the reference light amount, and the first light amount (obtained by comparing the amount of reflected light detected by the detector 65 with the amount of reflected light of the reference workpiece detected in advance, [0027]); and
Nakamura disclose the invention substantially as claimed and as discussed above; except, a fourth step of, after the third step, adjusting an emitting condition of the processing laser light according to the reflectance of the first surface calculated in the third step and emitting the processing laser light to the object to be processed from the first surface side under the adjusted emitting condition to perform laser processing for forming a modified region at least inside the object to be processed.
Ogose further teaches a laser processing method (Laser beam machining method, Title) of emitting processing laser light of a first wavelength to an object to be processed (laser beam 69 and workpiece- wafer 11, see Figs 3 and 6), and
a fourth step of, after a third step (the reflected light amount at that time is determined, [0046];  the reflectance of the back surface 11b of the wafer 11 is calculated, [0051]), adjusting an emitting condition of the processing laser light according to the reflectance of the first surface calculated in the third step (an appropriate pulse energy for the reflectance can be obtained, [0052]) and emitting the processing laser light to the object to be processed from surface side under the adjusted emitting condition to perform laser processing (the laser oscillator 64 are adjusted, [0053]) for forming a modified region at least inside the object to be processed (irradiating a laser beam… to form a modified layer 19 inside the wafer 11 if performed, [0055], Fig 8).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Nakamura with Ogose’s further teaching of a fourth step of, after the third step (“the third step” taught by Nakamura already), adjusting an emitting condition of the processing laser light according to the reflectance of the first surface calculated in the third step and emitting the processing laser light to the object to be processed from the first surface side under the adjusted emitting condition to perform laser processing for forming a modified region at least inside the object to be processed; because Ogose teaches, in Abstract, of providing an excellent laser machining method capable of applying uniform laser machining without depending on a laser irradiation surface state of a workpiece.
Regarding Claim 2, Nakamura in view of Ogose teach the invention as claimed and as discussed above, and Nakamura further teaches: wherein in the first step, the measurement laser light output from a light source common to a light source of the processing laser light is emitted to the reference object with the same optical axis as the processing laser light (the irradiation unit 62 irradiates the laser beam for detecting the reflectance and the laser beam for laser processing forming the modified layer, [0023]), and
in the second step, the measurement laser light output from the light source common to the light source of the processing laser light is emitted to the object to be processed with the same optical axis as the processing laser light (the irradiation unit 62 irradiates the laser beam for detecting the reflectance and the laser beam for laser processing forming the modified layer, [0023]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP 2013 202646 A) in view of Ogose (JP 2013 230477 A) as applied to Claim 1, further in view of Li et al. (US 2012/0154815 A1).  
Regarding Claim 3, Nakamura in view of Ogose teach the invention as claimed and as discussed above, except Claim 3.
Li et al. further teach, wherein in the first step (“the first step” taught by Nakamura already), an output of the measurement laser light is adjusted by an attenuator (the reference laser beam 126 is adjusted by a variable attenuator 131, [0026], Fig 1) before the measurement laser light is emitted to the reference object (“before the measurement laser light is emitted to the reference object” taught by Nakamura already), and
in the second step (“the second step” taught by Nakamura already), the output of the measurement laser light is adjusted by the attenuator (the reference laser beam 126 is adjusted by a variable attenuator 131, [0026], Fig 1) at the same set value as in the first step before the measurement laser light is emitted to the object to be processed (“before the measurement laser light is emitted to the object to be processes” taught by Nakamura already).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Nakamura in view of Ogose with Li et al.’s further teaching of Claim 3; because Li et al. teach, in Para. [0026], of providing an excellent laser machining method for optimized measurement accuracy of the laser beam during operation process.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP 2013 202646 A) in view of Ogose (JP 2013 230477 A) as applied to Claim 1, further in view of Schwarz (US 2012/0234805 A1).  
Regarding Claim 4, Nakamura in view of Ogose teach the invention as claimed and as discussed above, except Claim 4.
Schwarz further teaches, wherein in the first step (“the first step” taught by Nakamura already), the reference light amount is obtained by image processing of a first image obtained by imaging reflected light of the measurement laser light on the reference surface with a camera (a camera 24… images the line of light, [0013 and 0039], Fig 1), and
in the second step (“the second step” taught by Nakamura already), the first light amount is obtained by image processing of a second image obtained by imaging reflected light of the measurement laser light on the first surface with the camera (a camera 24… images the line of light, [0013 and 0039], Fig 1).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Nakamura in view of Ogose with Schwarz’s further teaching of Claim 4; because Schwarz teaches, in Para. [0013], of providing an excellent laser machining method for independently determine the geometry of the joint seam during operation.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP 2013 202646 A) in view of Ogose (JP 2013 230477 A) and Schwarz (US 2012/0234805 A1) as applied to Claim 4, further in view of Takahashi (JP 2003 280061 A).  
Regarding Claim 5, Nakamura in view of Ogose and Schwarz, teach the invention as claimed and as discussed above, except Claim 5.
Takahashi further teaches, wherein in the first step (“the first step” taught by Nakamura already), a sum of luminance values (calculated the flash emission amount using the pre-flash luminance value and the pre-flash luminance value, [0014]) in one region in the first image is normalized by an exposure time (determined according to the exposure time, [0014]) of the camera to obtain the reference light amount (“the camera to obtain the reference light amount” aught by Schwarz already), and
in the second step (“the second step” taught by Nakamura already), a sum of luminance values (calculated the flash emission amount using the pre-flash luminance value and the pre-flash luminance value, [0014]) in one region in the second image corresponding to an inside of the one region of the first image is normalized by an exposure time (determined according to the exposure time, [0014]) of the camera to obtain the first light amount (“the camera to obtain the first light amount” aught by Schwarz already).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Nakamura in view of Ogose and Schwarz with Takahashi’s further teaching of Claim 5; because Takahashi teaches, in Para. [0003], of providing an image pickup device with excellent calculation method to accurately determine the amount of light emitted when the exposure time is long.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP 2013 202646 A) in view of Ogose (JP 2013 230477 A) and Schwarz (US 2012/0234805 A1) as applied to Claim 4, further in view of Izuka (US 2009/0226031 Aa).  
Regarding Claim 6, Nakamura in view of Ogose and Schwarz teach the invention as claimed and as discussed above, except Claim 5.
Izuka further teaches, wherein in the first step and the second step (“the first step and the second step” taught by Nakamura already), background correction is performed (a background connection data memory 97, [0059], Fig 8) based on an image obtained (an image processing processor 94, [0059]; a CCD camera 82, [0062], Figs 2 and 8) when reflected light of the measurement laser light (“reflected light of the measurement laser light” taught by Nakamura already) is not input to the camera (the digitized data of the still image is stored in the frame buffer 95, [0062], Fig 8).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Nakamura in view of Ogose and Schwarz with Izuka’s further teaching of Claim 6; because Izuka teaches, in Abstract, of providing a method with a particle analyzer capable of excellently extracting particle image for each particle at high accuracy.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP 2013 202646 A) in view of Schwarz (US 2012/0234805 A1) and Ogose (JP 2013 230477 A).  
Regarding Independent Claim 7, Nakamura discloses a laser processing device (a laser machining apparatus 20, [0011], Fig 2) for emitting processing laser light of a first wavelength to an object to be processed from a first surface side of the object to be processed to perform laser processing on the object to be processed, the laser processing device comprising:
a light source (a laser oscillation 63, [0021], Fig 3) configured to output laser light of the first wavelength;
a camera (a camera 71, [0020]); and
a controller (controller of the laser machining apparatus 20, [0011], Fig 2), wherein the controller executes:
a first process of emitting measurement laser light (laser beam emitted from the lase oscillator 631, [0022]) of the first wavelength to a reference object (reference workpiece such as the mirror, [0023]) having a reference surface of which reflectance of the first wavelength is known from the reference surface side (see Fig 3);
a third process of, after the second process, obtaining a reference light amount (the reflected light amount detector 65 detects the amount of reflected light on the irradiated surface, [0023]) as a reflected light amount of the measurement laser light on the reference surface;
a fourth process of emitting the measurement laser light (laser beam emitted from the lase oscillator 631, [0022]) to the object to be processed from the first surface side (see Fig 3); and
Nakamura disclose the invention substantially as claimed and as discussed above; except, a camera configured to image reflected light of the laser light to obtain an image; and a controller configured to control at least the light source and the camera, wherein the controller executes:
a second process of, after the first process, imaging reflected light of the measurement laser light on the reference surface with the camera to obtain a first image;
a third process of, after the second process, obtaining a reference light amount (the reflected light amount detector 65 detects the amount of reflected light on the irradiated surface, [0023]) as a reflected light amount of the measurement laser light on the reference surface by image processing of the first image;
a fifth process of, after the fourth process, imaging reflected light of the measurement laser light on the first surface with the camera to obtain a second image;
a sixth process of, after the fifth process, obtaining a first light amount as a reflected light amount of the measurement laser light on the first surface by image processing of the second image; and
an eighth process of, after the seventh process, adjusting an emitting condition of the processing laser light according to the reflectance of the first surface calculated in the seventh process and emitting the processing laser light to the object to be processed from the first surface side under the adjusted emitting condition to perform laser processing for forming a modified region at least inside the object to be processed.
Schwarz further teaches a camera (a camera 24… images the line of light, [0013 and 0039], Fig 1) configured to image reflected light of the laser light to obtain an image; and a controller (welding head 10 comprises a processing unit 52 connected to the camera 24 and a control unit 54, [0044], Fig 1) configured to control at least the light source and the camera, wherein the controller executes: a second process of, after the first process (“the first process” taught by Nakamura already), imaging reflected light of the measurement laser light on the reference surface with the camera to obtain a first image (camera… images the line of light, [0013]); a third process of, after the second process, obtaining a reference light amount as a reflected light amount of the measurement laser light on the reference surface (taught by Nakamura already) by image processing of the first image (camera…images the line of light, [0013]); a fifth process of, after the fourth process (“the fourth process” taught by Nakamura already), imaging reflected light of the measurement laser light on the first surface with the camera to obtain a second image (camera… images the line of light, [0013]); a sixth process of, after the fifth process, obtaining a first light amount as a reflected light amount of the measurement laser light on the first surface (taught by Nakamura already) by image processing of the second image (camera… images the line of light, [0013]); and
Ogose further teaches a laser processing method (Laser beam machining method, Title) of emitting processing laser light of a first wavelength to an object to be processed (laser beam 69 and workpiece- wafer 11, see Figs 3 and 6) with a controller (control means 40, [0030], Fig 2), wherein the controller executes: an eighth process of, after the seventh process (“the seventh process” taught by Nakamura already), adjusting an emitting condition of the processing laser light (an appropriate pulse energy for the reflectance can be obtained, [0052]) according to the reflectance of the first surface calculated in the seventh process and emitting the processing laser light to the object to be processed from the first surface side under the adjusted emitting condition to perform laser processing (the laser oscillator 64 are adjusted, [0053]) for forming a modified region at least inside the object to be processed (irradiating a laser beam… to form a modified layer 19 inside the wafer 11 if performed, [0055], Fig 8).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Nakamura with Schwarz’s further teaching of a camera configured to image reflected light of the laser light to obtain an image; and a controller configured to control at least the light source and the camera, wherein the controller executes: a second process of, after the first process (“the first process” taught by Nakamura already), imaging reflected light of the measurement laser light on the reference surface with the camera to obtain a first image; a third process of, after the second process, obtaining a reference light amount as a reflected light amount of the measurement laser light on the reference surface (taught by Nakamura already) by image processing of the first image; a fifth process of, after the fourth process (“the fourth process” taught by Nakamura already), imaging reflected light of the measurement laser light on the first surface with the camera to obtain a second image; a sixth process of, after the fifth process, obtaining a first light amount as a reflected light amount of the measurement laser light on the first surface (taught by Nakamura already) by image processing of the second image; because Schwarz teaches, in Para. [0013], of providing an excellent laser machining method for independently determine the geometry of the joint seam during operation; and further modify Nakamura in view of Schwarz with Ogose’s further teaching of wherein the controller executes: an eighth process of, after the seventh process (“the seventh process” taught by Nakamura already), adjusting an emitting condition of the processing laser light according to the reflectance of the first surface calculated in the seventh process and emitting the processing laser light to the object to be processed from the first surface side under the adjusted emitting condition to perform laser processing for forming a modified region at least inside the object to be processed; because Ogose teaches, in Abstract, of providing an excellent laser machining method capable of applying uniform laser machining without depending on a laser irradiation surface state of a workpiece.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761